DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “a device parameter” is improper. Suggested correction is “a device parameter of the one or more device parameters”, as it is previously recited in the claim as such. Appropriate correction is required.

Examiners Note: For the purposes of examination “a device parameter” will be interpreted as “a device parameter of the one or more device parameters”, to maintain consistency throughout the claim.

Claim 7 is objected to because of the following informalities: “digital signage content” is improper. Suggested correction is “the digital signage content”, as it is previously recited in the independent claim, and to clarify that the previous instance is being referred to. Appropriate correction is required.

Examiners Note: For the purposes of examination “digital signage content” will be interpreted as “the digital signage content”, to maintain consistency throughout the claim and to indicate that the previous digital signage content is being referred to.

Claim 7 is objected to because of the following informalities: “one or more content rules” is improper. Suggested correction is “the one or more content rules”, as it is previously recited in the independent claim, and to clarify that the previous instance is being referred to. Appropriate correction is required.

Examiners Note: For the purposes of examination “one or more content rules” will be interpreted as “the one or more content rules”, to maintain consistency throughout the claim and to indicate that the previous one or more content rules are being referred to.

Claim 9 is objected to because of the following informalities: “a device parameter” is improper. Suggested correction is “a device parameter of the one or more device parameters”, as it is previously recited in the claim as such. Appropriate correction is required.

Examiners Note: For the purposes of examination “a device parameter” will be interpreted as “a device parameter of the one or more device parameters”, to maintain consistency throughout the claim.

Claim 11 is objected to because of the following informalities: “digital signage simulation application” is improper. Suggested correction is “the digital signage simulation application”, as it is previously recited in the independent claim, and to clarify that the previous instance is being referred to. Appropriate correction is required.

Examiners Note: For the purposes of examination “digital signage simulation application” will be interpreted as “the digital signage simulation application”, to maintain consistency throughout the claim and to indicate that the previous one or more content rules are being referred to.

Claim 13 is objected to because of the following informalities: “digital signage content” is improper. Suggested correction is “the digital signage content”, as it is previously recited in the independent claim, and to clarify that the previous instance is being referred to. Appropriate correction is required.

Examiners Note: For the purposes of examination “digital signage content” will be interpreted as “the digital signage content”, to maintain consistency throughout the claim and to indicate that the previous digital signage content is being referred to.

Claim 13 is objected to because of the following informalities: “one or more content rules” is improper. Suggested correction is “the one or more content rules”, as it is previously . Appropriate correction is required.

Examiners Note: For the purposes of examination “one or more content rules” will be interpreted as “the one or more content rules”, to maintain consistency throughout the claim and to indicate that the previous one or more content rules are being referred to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, the claimed invention is directed to an abstract idea without significantly more. The claims recite, under the broadest reasonable interpretation, simulating content variations within a digital signage application. This judicial exception is not integrated into a practical application because the claim lacks additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not improve the functioning of a computer or any other technology and the judicial exception is not used by a particular machine.

Step 1: Claims 1-8 are directed to a method, which is a process, which is a statutory category of invention. Claims 9-17 are directed to a computer program product containing a non-transitory computer readable medium, which is a manufacture, which is a statutory category of invention. Claims 18-20 are directed to a system, and therefore is directed to a machine, which is a statutory category of invention. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 9, and 18 are directed to the abstract idea of determining content to display based on simulation. The limitation of " responsive to detecting a change in value of a device parameter, determining digital signage content to render based on one or more content rules and a simulated state of a digital signage display device; and" is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of " rendering the determined digital signage content within the digital signage simulation application." is a process that, under its broadest reasonable interpretation, concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Using a computer to receive, process, and display the data resulting from this kind of method of mental analysis merely implements the abstract idea in the manner of "apply it" and does not provide "something more" to make the claimed invention patent eligible. That is, other than reciting a computing system including a processor and memory configured to perform operations the steps of the claim, nothing in the claim elements precludes the step from practically being performed in the mind. Thus, the claims 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1 and 9 are directed to methods performed by a "computer", or "computer program product," that performs the steps of the abstract idea. The system is recited at a high level of generality within the claim, such that it amounts to no more than mere instructions to apply the execution using a generic computing system. Claim 18 recites such additional elements as a processor and non-transitory machine readable medium that perform the steps of the method, which is merely generally linking the use of the judicial exception to a particular technological environment. The additional element, of a processor is recited at a high level of generality. The additional element does not impose any meaningful limits on practicing the abstract ideas. Regarding dependent claim 6, the limitation of “wherein the change in value of the device parameter is provided by a remote data server", both in combination and alone, does not integrate the judicial exception into a practical application. This limitation is merely insignificant extra solution activity defining the step of transmitting or receiving data. Regarding dependent claims 8, 17 and 20
Step 2B: Claims 1, 9 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element (i.e., processor, non-transitory machine readable medium), when considered both individually and in combination with the claimed limitations, does not amount to significantly more than the judicial exception. The additional element is recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not add a specific limitation other than what is well-understood, routine, and conventional in the field, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as "computer" or "computer program product," do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Additionally, with respect to the Berkheimer memorandum, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit's decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general purpose computer and therefore not significantly more. The determination that the elements do not amount to significantly more than the abstract ideas is supported by the finding that the specification, specifically paragraph [0043], and the current claims are silent regarding general-purpose computer”, which indicates there is no need for a particular machine on which to apply the abstract idea. Prior art references teach the limitations of an circuit design system including a processor, memory, and computer readable medium. As can be seen in at least Antipa (see column 2 Lines 15-35), Capt ([0017] and [0018]), and Jagannath ([0271]), the cited art references disclose a computer readable medium, processor, and memory. Therefore, as shown by Applicant's own disclosure, as well as cited prior art references, the 2B features of the invention are "routine and conventional." It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea). Therefore, as shown by Applicant's own specification, the claim does not contain anything significantly more.
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2, is directed to detecting a change, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, because the claim, other than the language of "computer implemented method," "computing device," or "computer program product," does not preclude the limitation from being performed in the human mind.
Dependent claims 3 and 14 are directed to changing a simulation state, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, because the claim, other than the language of "computer implemented method," "computing device," or "computer program product," does not preclude the limitation from being performed in the human mind.
Dependent claims 4, 5, 15, 16 and 19 are directed to the content of the simulation, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as recommending adding an addition pin to a component, because the claim, other than the language of "computer implemented method," "computing device," or "computer program product," does not preclude the limitation from being performed in the human mind.
Dependent claim 6 adds the additional element of a remote data server. The additional element is not sufficient to amount to significantly more than the judicial exception because the additional element (i.e. data server), when considered both individually and in combination with the claimed limitations, does not amount to significantly more than the judicial exception. This limitation is nothing but extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Dependent claims 7 and 13 are directed to validating parameters, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with 
Dependent claim 8, 17 and 20 add the additional element of a display device and a digital signage display device. The additional element is not sufficient to amount to significantly more than the judicial exception because the additional element (i.e. display device, and digital signage display device), when considered both individually and in combination with the claimed limitations, do not amount to significantly more than the judicial exception. The limitations are generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a display).
Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to a judicial exception without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Capt et al. USPPN 2014/0101531 (hereinafter “Capt”), in view of Antipa et al. USPN 9,449,254 (hereinafter “Antipa”).
Regarding claim 1, Capt teaches A computer-implemented method to simulate rendering of digital signage content variations within a digital signage simulation application, the method comprising: accessing, via a simulation UI, one or more device parameters; ([0031], [0034], [0036], [0038], [0040]-[0045], one or more device parameters are adjusted on a simulation panel)
responsive to detecting a change in value of a device parameter, determining digital signage content to render based on one or more content rules … of a digital signage display device; and ([0024], [0031], [0034], [0036], [0038], [0040]-[0045], as each segment is adjusted, the content displayed to the user is changed)

Examiner’s Note: Here the content is changed as the segments are changed, the Examiner is interpreting the rules that correspond to what each segment value will render as content rules.

rendering the determined digital signage content within the digital signage simulation application. ([0024], [0031], [0034]-[0036], [0038], [0040]-[0045], The personalized content is rendered on the display)
determining digital signage content to render based on … a simulated state of a digital signage display device;
	Antipa teaches determining digital signage content to render based on … a simulated state of a digital signage display device; (Figure 6, Column 7 Lines 27-58, Column 20 Lines 8-26, Column 21 Lines 26-37, After a color matched product, coordinated with what the user is wearing, the image can then be rotated, zoomed, change the product color, or simulate accessories, all based off the first image of the color matched product)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Capt with Antipa as the references deal with rendering content to a user, in order to implement a system that takes into account a simulation state of the digital signage. Antipa would modify Capt by taking into account a previous state of the system. The benefit of doing so is efficiency and operation of the system is improved by automatically adapting and tailoring content to a particular customer who is viewing screen instead of providing all possible permutations of product content. (Column 13 Lines 3-7)

Regarding claim 2, the combination of Capt and Antipa teaches the limitations of claim 1. Capt teaches wherein the change in value of the device parameter is detected by the simulation UI. ([0024], [0031], [0034]-[0036], [0038], [0040]-[0045], The simulation application detects the adjustments made by the author and displays personalized content)

Regarding claim 3, the combination of Capt and Antipa teaches the limitations of claim 1. Capt teaches wherein the change in value of the device parameter changes the simulated state of the digital signage display device from a first simulated state to a second simulated state. ([0024], [0031], [0034]-[0036], [0038], [0040]-[0045], The simulation application detects the adjustments made by the author and displays personalized content, the changing of the content is from what is currently displayed is a change from a first to second state)

Regarding claim 4, the combination of Capt and Antipa teaches the limitations of claim 1. Capt teaches wherein a content rule of the one or more content rules is associated with an item of global content. (Figures 2-4, [0024], [0031], [0034]-[0036], [0038], [0040]-[0045], Images of the simulation profiles main screen with the location box are shown)

Regarding claim 5, the combination of Capt and Antipa teaches the limitations of claim 1. Capt teaches wherein a content rule of the one or more content rules is associated with an item of local content. (Figures 2-4, [0024], [0031], [0034]-[0036], [0038], [0040]-[0045], Images of the simulation profiles main screen with the location box and the location of the user are shown)

Regarding claim 6, the combination of Capt and Antipa teaches the limitations of claim 1. Capt teaches wherein the change in value of the device parameter is provided by a remote data server. (Figure 1,[0002], [0024], [0031], [0034]-[0036], [0038], [0040]-[0045], The images of the website are provided to the user from the remote web server over the network including the internet, and based on the location of the user)

Regarding claim 8, the combination of Capt and Antipa teaches the limitations of claim 1. Capt does not explicitly teach wherein rendering the determined digital signage content is on a display device other than a digital signage display device.
Antipa teaches wherein rendering the determined digital signage content is on a display device other than a digital signage display device. (Column 9 Lines 43-60, Column 10 Lines 31-63, Displays in the store other than digital signage device are used to display the content, alternatively displays connected by LAN or wireless devices may be used as well.)

In regards to claim 9, it is the computer readable embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Regarding claim 10, the combination of Capt and Antipa teaches the limitations of claim 9. Capt does not explicitly teach wherein the plurality of device parameters defines a simulated state of a digital signage display device.
Antipa teaches wherein the plurality of device parameters defines a simulated state of a digital signage display device. (Figure 6, Column 7 Lines 27-58, Column 20 Lines 8-26, Column 21 Lines 26-37, After a color matched product, coordinated with what the user is wearing, the image can then be rotated, zoomed, change the product color, or simulate accessories, all based off the first image of the color matched product)

Regarding claim 11, the combination of Capt and Antipa teaches the limitations of claim 9. Capt teaches wherein triggering the rendering of digital signage content includes requesting, by the simulation UI, the rendering module to render digital signage within digital signage simulation application. ([0024], [0031], [0034]-[0036], [0038], [0040]-[0046], The personalized content is rendered on the display, and the one or more actions (request) dynamically refresh the personalized content)

Regarding claim 12, the combination of Capt and Antipa teaches the limitations of claim 11. Capt teaches further comprising requesting, by the rendering module, the decision module to determine the digital signage content to render. ([0024], [0031], [0034], [0036], [0038], [0040]-[0045], as each segment is adjusted, the determined content displayed to the user is changed)

In regards to claim 14, it is the computer readable embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 15, it is the computer readable embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 16, it is the computer readable embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 17, it is the computer readable embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

In regards to claim 18, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. The additional computer components are taught by [0018].

Regarding claim 19, the combination of Capt and Antipa teaches the limitations of claim 18. Capt teaches wherein the determined digital signage content rendered includes at least one of an item of local content (Figures 2-4, [0024], [0031], [0034]-[0036], [0038], [0040]-[0045], Images of the simulation profiles main screen with the location box and the location of the user are shown)
and an item of global content. (Figures 2-4, [0024], [0031], [0034]-[0036], [0038], [0040]-[0045], Images of the simulation profiles main screen with the location box are shown)

In regards to claim 18, it is the system embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8. 

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Capt, in view of Antipa, and in further view of Jagannath et al. USPPN 2017/0178193 (hereinafter “Jagannath”).
Regarding claim 7, the combination of Capt and Antipa teaches the limitations of claim 18. The combination of Capt and Antipa does explicitly teach wherein the device parameter is one of a plurality of device parameters, and wherein determining digital signage content to render based on one or more content rules and the simulated state of the digital signage display device includes: validating the one or more content rules against the plurality of device parameters.
Jagannath teaches wherein the device parameter is one of a plurality of device parameters, and wherein determining digital signage content to render based on one or more content rules and the simulated state of the digital signage display device includes: validating the one or more content rules against the plurality of device parameters. ([0074], The server validates authorization of the device to receive the content.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of the combination of Capt and Antipa with Jagannath as the references deal with rendering content to a user, in order to implement a system that validates a content rule against device parameters. Jagannath would modify the combination of Capt and Antipa by taking into account a content specific key and device side component to validate authorization of the device. The benefit of doing so the implementation improves mobile marketing strategies by enabling configuration of content type based on the target audience. (Jagannath [0229])

In regards to claim 13, it is the computer readable embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meijer et al. USPPN 2013/0304712: Also teaches the validation of a content rule against device parameters.
Antipa et al. USPPN 2016/0119413: Also teaches thee rendering of content based on content rules.
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128